Citation Nr: 1526190	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-29 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1995 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDING OF FACT

The Veteran does not exhibit a hearing loss that had its clinical onset in service or is otherwise related to active duty.  


CONCLUSION OF LAW

The Veteran does not have a bilateral hearing loss disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection, the RO sent to him a letter dated in March 2009 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the March 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's available service treatment records (STRs), available VA and private treatment records, and lay statements by the Veteran and his representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  In October 2010, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the VA examination is adequate as it was based on consideration of the Veteran's statements, his pertinent medical history and current medical findings.  Accordingly, the Board finds that VA has adequately met its duty to assist the Veteran with respect to providing him with a VA examination and medical opinion.  Thus, VA is not required to afford the Veteran another VA examination and opinion for his claim for bilateral hearing loss pursuant to 38 C.F.R. § 3.159(c)(4).       

II. Analysis

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  If a chronic disorder, such as bilateral hearing loss, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 
Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R.     § 3.385 need not be shown by the results of audiometric testing during a veteran's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385  does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a veteran who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that military noise exposure has caused him to have bilateral hearing loss.  The Veteran served as an electronic intelligence intercept operator/analyst and in-service noise exposure is conceded.

A March 2009 VA treatment record reflects that the Veteran was seen for an audiology consultation.  Specifically, he was being seen for a comprehensive audiological evaluation by referral of his primary physician.  He reported head trauma from a motorcycle accident and occasional light headedness.  He had a history of military and occupational (fire fighter) noise exposure and binaural ringing tinnitus.  Evaluation revealed that his ear canals were clear of excessive cerumen and tympanic membranes appeared to be intact.  Word recognition was 100 percent.  His hearing was within normal limits.

An April 2009 VA treatment record shows the results of a physical examination to include "rule out hearing loss."

At the October 2010 VA examination, the Veteran reported difficulty hearing conversational speech and communication radios at work.  He further reported that hearing difficulties make it hard for him to hear instructions on the radio while at work as a firefighter.  He stated that his hearing difficulty became noticeable about five years ago and had not changed.  The examination report noted that the Veteran's hearing was within normal limits.  Specifically, the audiological examination showed that puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
15
10
5
5
5
Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  The examiner concluded that puretone testing revealed hearing within normal limits. 

The Veteran's demonstrated hearing acuity on objective testing does not meet the standard for a hearing loss disability for VA compensation purposes.  The absence a qualifying bilateral hearing loss disability for VA purposes at any time constitutes negative evidence tending to disprove the claim that the appellant incurred any such condition during his active service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact.

The Board has considered the Veteran's contention that he has bilateral hearing loss as a result of his service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The principle that perceived defective hearing may represent hearing loss pathology is generally known and the Veteran's claim that he has bilateral hearing loss that has been present since service has some probative value.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Hearing loss is measurable by objective testing, and such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992), as to the high probative value of audiometric test results.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions, and perform audiometric testing.  

The audiometric testing conducted for VA in October 2010 revealed that the Veteran's hearing in his ears does not demonstrate any pertinent level of 40 decibels or greater, or three levels greater than 25 decibels; in addition there is no speech recognition score less than 94 percent of record.  The Board finds this evidence highly probative and establishes that the Veteran does not have a hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  Therefore, his claim for service-connected disability benefits for bilateral hearing loss cannot be granted.

For the above reasons, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


